       Case 2:20-cr-00515-VAP Document 1 Filed 10/26/20 Page 1 of 3 Page ID #:1



 1

 2
                                                     10/26/2020
 3
                                                         JB


 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,             CR No.    2:20-cr-00515-VAP
11                   Plaintiff,            I N F O R M A T I O N
12                   v.                    [18 U.S.C. § 1349: Conspiracy
                                           to Commit Bank Fraud; 18 U.S.C.
13   JEREMY JAMAL SHEPPARD,                § 1028A: Aggravated Identity
                                           Theft]
14                   Defendant.
15

16

17        The United States Attorney charges:
18                                   COUNT ONE
19                              [18 U.S.C. § 1349]
20        Beginning in or before 2017, and continuing through
21   January, 2019, in Los Angeles County, within the Central
22   District of California, and elsewhere, defendant JEREMY JAMAL
23   SHEPPARD and others conspired to commit bank fraud, in violation
24   of Title 18, United States Code, Section 1344.           The object of
25   the conspiracy was carried out, and to be carried out, in
26   substance, as follows:       A co-conspirator would apply for credit
27   cards from banks using the identifying information of others.
28   Defendant SHEPPARD would make purchases using those fraudulently
       Case 2:20-cr-00515-VAP Document 1 Filed 10/26/20 Page 2 of 3 Page ID #:2



 1   obtained credit cards, sometimes using counterfeit

 2   identification cards to better impersonate the purported account

 3   holders.   As a result of this conspiracy, federally-insured

 4   financial institutions including Synchrony Bank, Wells Fargo

 5   Bank, Citibank, Capital One, Credit One Bank, First Electric

 6   Bank, Barclays Bank, and JPMorgan Chase Bank, were defrauded.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
       Case 2:20-cr-00515-VAP Document 1 Filed 10/26/20 Page 3 of 3 Page ID #:3



 1                                   COUNT TWO

 2                             [18 U.S.C. § 1028A]

 3        Beginning in or before 2017, and continuing through

 4   January, 2019, in Los Angeles County, within the Central

 5   District of California, and elsewhere, defendant JEREMY JAMAL

 6   SHEPPARD, knowingly transferred, possessed, and used, without

 7   lawful authority, a means of identification of another person,

 8   including the Social Security numbers of three persons, during

 9   and in relation to a felony violation of Title 18, United States

10   Code, Section 1349, Conspiracy to Commit Bank Fraud, as charged

11   in Count One, knowing that the means of identification belonged

12   to another actual person.

13

14
                                  NICOLA T. HANNA
15                                United States Attorney

16

17
                                  BRANDON D. FOX
18                                Assistant United States Attorney
19                                Chief, Criminal Division

20                                RANEE A. KATZENSTEIN
                                  Assistant United States Attorney
21                                Chief, Major Frauds Section
22                                ANDREW BROWN
23                                Assistant United States Attorney
                                  Major Frauds Section
24

25

26

27

28

                                          3
